Citation Nr: 1612802	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of a debt in the amount of $3,132.00 for the overpayment of nonservice-connected pension benefits for the period from March 2012 to November 2012, to include consideration of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the United States Department of Veterans Affair (VA) Committee on Waivers and Compromises, which declined to waive the Veteran's debt.  The Regional Office (RO) in Nashville, Tennessee, retains jurisdiction over the Veteran based on his residence.

The Veteran testified at a November 2015 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows that VA and the Veteran agree that notice of the start his income from the Social Security Administration was timely provided in January 2012.  The dispute arises over the delay by VA in implementing the reduction in his monthly pension benefit.  The Veteran contends that the accrual of debt from March 2012 to November 2012 lies with VA, and it is unfair to collect the debt of $3,132.00 from him.

Where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver of recovery of an assessed overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a).  The Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a).  Regulations provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) . 

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. This list of element is not intended to be all-inclusive.  38 C.F.R. § 1.965(a). 

The crux of the Veteran's argument has been that he spent the money paid to him by VA on his monthly expenses and unforeseen costs, such as a child's funeral, and it would work a hardship on him to collect the money at this time.  Unfortunately, the record does not contain sufficient information for consideration of any hardship.  The Veteran has made the assertion, and the Board is cognizant that a nonservice-connected pension is designed to provide a minimal income level, but the fact is that the Board has no picture of what the Veteran's monthly expenses and incomes are at this time.  Items such as rent, food, medical care, or obligations on outstanding debts, or will factor into the ability of the Veteran to repay the VA debt.

On remand, action must be taken to obtain a clearer picture of the Veteran's financial situation on a monthly basis, to facilitate adjudication of the hardship question.  Such will also inform many of the other factors to be considered.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a statement of his monthly incomes and expenses, with appropriate documentation where possible.  Details regarding his allegations of hardship should the debt be collected in full are required for a full and fair adjudication.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

